Upon opening the Matter upon the Complainant’s Bill of Complaint by Mr. Leigh of Counsel for the Defendant Stone in the presence of Mr. Graeme of Counsel with the Complainant in this Cause, and upon Debate thereof, The Bill was Ordered to be read; But Mr. Rattray being also of Counsel for the Complainant afterwards attending Informed the Court, there was a Treaty between the Parties and Proposals made for accomodating all Matters in Controversy between them in an amicable manner; Wherefore he moved the Court that the Complainant might have leave to Dismiss his Bill filed in this Cause; Whereupon and on hearing what was alledged on either Side, the Court thought fit to suspend their Judgment in the Cause till Munday next ten o’clock, when all Persons concerned have Noticé to attend.
Alexr Stewart Register in Chancery